I regret that I am forced to disagree with the law as announced in the opinion of the court in this case. Standing between the respect I have *Page 215 
for the ability and integrity of my associates on the one hand, and the duty I owe the citizenship of Oklahoma on the other, I must follow the guide of my conscience and in my feeble way point, if I can, to the light that shines along the pathway of right and justice.
The administration of justice is a practical affair, an invention for the adjustment of the rights of individuals, and is not a technical and accurate science, but an applied science, adjusting itself to work out justice in all the protean shapes the dealings of mankind assume.
In the case at bar an election was held in which two gentlemen, Joseph C. Looney and George C. Crump, were before the voters of Hughes and Seminole counties for the Democratic nomination for the office of district judge. It is an important office under our system of government. The election was held on July 29, 1930. The voters, exercising their rights as American citizens, went to the polls and cast their vote for the respective candidates. The precinct election officials in each and all precincts in the district counted and canvassed the returns in that contest and each made return to the county election board of the canvass of the votes for district judge as provided by law. When the total vote was canvassed by the county election board of the respective counties, it was found that Joseph C. Looney received the larger number of votes cast by the voters, exercising the privileges of American citizens of the two counties. Immediately thereafter, George C. Crump filed his application for a recount before the election boards of Hughes and Seminole counties.
Application for writ of prohibition was made to this court to prohibit the recount. The recount was prohibited in Hughes county on the ground that the petition did not state facts sufficient to give the election board of Hughes county jurisdiction. It is my opinion that the petition in Seminole county was as defective as the petition in Hughes county, and the writ should be applied alike to both counties. The writ issued to Seminole county directed that the board should before ordering a recount take testimony and determine that the ballots sought to be recounted had been preverved by the officers as required by law, and in the manner required by law; and that while in said custody they had not been so exposed to the reach of unauthorized persons as to afford a reasonable opportunity of their having been changed or tempered with. After the application was made for the writ before this court, and before the writ could be served on the election board of Seminole county, George C. Crump caused the board to be assembled, and on August 4, 1930, proceeded with the recount.
One significant fact in this case that stands out, and is not explained or considered in the opinion by this court, is that George C. Crump, upon the beginning of this recount, selected four boxes that he desired recounted. He did not select them in the order named in his petition or in the order in which they were delivered to the election board. The four boxes selected were sufficient to change the result of the election. This is one spot on the record that has not been erased and stands as mute evidence of a stain.
The election board heard the testimony and ordered a recount of 19 boxes. The first order included 20 boxes, but the record disclosed that one night two men were found with the ballots of Wolf township, precinct No. 6, spread upon a desk, and were going through them. The board eliminated that box on the theory that it had been exposed to the reach of unauthorized persons, and so this one rotten spot was eliminated from this case.
This court in cause No. 21727, Looney v. County Election Board of Seminole County et al., 145 Okla. 136, 292 P. 44., at page 6 of the opinion, said:
"Had the finding and determination required by the writ of this court in cause No. 21575, supra, as a condition precedent to a recount of the ballots, been made by the county election board, this court would review the record of the hearing before the county election board only so far as it was necessary to determine whether or not there was any evidence to sustain that finding and determination. If there was any evidence to sustain the finding and determination, it would be sustained. This court will not review such a record for the purpose of weighing the evidence, but where there is no evidence to sustain the finding and determination of the county election board, its finding and determination is but an orbitrary exercise of judicial power and this court will exercise its supervisory power * * * by an inferior tribunal."
The question before us in the instant case is, Was there any evidence supporting the finding of the election board? The majority opinion holds that there was evidence sufficient to support the finding of the election board. I am of the opinion that an examination of the record would not disclose the testimony of a single witness or a single fact contained therein which tends to *Page 216 
establish the finding of the election board: (1) That the ballots had been preserved by the officers required by law. (2) While in said custody they had not been so exposed as to afford a reasonable opportunity of their having been changed or tampered with. No evidence is quoted in the majority opinion.
There is one thing peculiar in this western country. Travelers upon the plains see a mirage, and upon closer examination of what was believed to be a beautiful lake of pure, clear water develops to be the sandy desert of the staked plains. A close examination of the record here would have shown that there is no evidence to sustain this finding. The record did contain testimony — testimony of probative force — testimony as to the condition and manner in which the ballots were handled, but no testimony sustaining the finding of the county election board. It was testimony that refutes the finding of the county election board. It is such testimony that shows that such finding was not founded on fact.
It is a reasonable requirement of the law that ballots should not be exposed to unauthorized persons that their sanctity and purity may be kept. The law in Oklahoma makes the precinct returns prima facie evidence of the result of an election. To overcome this return, before recount could be had, the burden is on the contestant to prove with a degree of certainty that the ballots had been so preserved as required by law, and that they have not been so exposed as to afford a reasonable opportunity of their having been changed or tampered with. The petitioner did not meet this burden and should not be granted a recount.
The ballots were first delivered to the county election board, then to the county clerk, who was unauthorized to have charge of them, and then to one Ray Kessee, who was without authority to have charge and custody of the boxes containing the ballots. On August 4, 1930, they were moved to the district courtroom, and there were in charge of various, divers, and sundry persons, none of whom were authorized under the law to have custody of the ballots. I do not know who did it, when nor why, but I do know from the record in this case that while in said custody the ballots were actually changed and tampered with, and the finding of the election board that they had not been changed or tampered with is not supported by any evidence, and is contrary to all evidence.
Wolf township, precinct No. 6, was eliminated from the recount by the election board because two men were caught going through the ballots — two of the supposed custodians — two of the men this opinion points out would not have an opportunity to tamper with the ballots. This is explained by the fact that the ballots were left out of the box. They were also in an unsealed envelope, but after these two men got through with them, they put them back in the envelope and sealed it, and it was several days before the election board knew of this.
There is no proof that there were not other ballots left out of the box. There is no proof that other boxes were not gone into in the same manner that this box was handled. I am at a loss to understand how it could be found and determined by any court or board that there was no reasonable opportunity to tamper with the ballots. The law provides, section 6155, C. O. S. 1921, that the counters shall string the ballots, tie the string, and seal the knot; that they shall, thereafter, place same in an envelope with a gummed flap and seal the flap down; that the judge and clerk shall sign their names across the flap, and they shall not be opened, except upon order of the court or some legal proceeding. This requirement of the statute was done to protect and preserve the integrity of the ballot. The construction placed on this requirement by the majority opinion effectively destroys it. In fact, it is a judicial repeal of a salutary statute, enacted to prevent fraud and corruption in office. It further provides that when the boxes are delivered to the county election board the board shall take out the returns; shall not disturb the ballots; shall lock the boxes, and they shall be kept in the custody of the secretary of the county election board.
The majority opinion holds that this is not necessary to preserve the integrity of the ballot. It is a judicial repeal of a statute enacted to prevent fraud and corruption. The Legislature can enact salutary laws that protect the rights of the citizen and throw around him the protection of his right of self-government, and it is the duty of the courts to enforce said laws, to give them that construction that would prevent the fraud and corruption that the Legislature sought to prevent.
An election is the machinery whereby self-governing people may express their opinion in concrete form upon matters of public concern, and elect those to whom shall be intrusted the duty of administering public affairs of the body politic. If the *Page 217 
people are to be self-governing, it is essential that an election shall accurately register the public will, and if the officers chosen are not the real choice of the people, then those who have produced that condition will be masters, and the people will no longer be self-governing, and when the will of the people is thwarted by designing persons, and one has been declared elected to an office, when in fact such a one is not the public choice, then the machinery of government has failed in a most important particular.
Ours is a government which rests upon the will of the governed. It must be that there shall be no taint or suspicion attached to the machinery by which the will of the people is registered and expressed. The right of the ballot is a sacred right, and after the people have cast their vote for public officials, the vote has been canvassed and counted by public officials, sworn to do their duty, then to permit that result to be changed by a recount after the ballots have been tampered with, as the record in this case discloses, destroys the very foundation of our government.
Not a box offered in evidence before the county election board was preserved as required by law. Not a box was retained in the custody of the officials whose duty it was to retain custody of them. It is a well-settled rule of law that physical facts as to the condition of any particular thing overcome all other testimony.
It was agreed that in Brown township, precinct No. 1, the Democratic state ballots were not strung, tied, sealed, or contained in an envelope when the box was opened. There had been no attempt to comply with the law in regard to the manner in which the ballots should be preserved.
In Brown township, precinct No. 2, it was agreed that all state voted ballots were on top when the box was opened, and they were not strung on a string or contained in an envelope. They did not have the name of any election official or counter thereon.
In Brown township, precinct No. 5, the inspector testified that the ballots were in an envelope, which was sealed, and that the judge and clerk signed their names across the envelope. When the box was opened physical facts showed that the ballots were in an envelope, were not strung on a string, tied or sealed in any manner, and the envelope was only partially sealed.
In Brown township, precinct No. 6, the evidence showed that when the box, containing the ballots, left the precinct officials the ballots had been strung on a string, put in an envelope, and sealed by pasting the flap down on the envelope. When the box was opened the ballots were found in an envelope closed by a steel clasp, and the state ballots were on a string which was tied, but not sealed with wax.
In Econtuchka township, precinct No. 12, the testimony shows that the ballots were strung by the counters, tied, and placed in an envelope which bursted. When the box was opened the ballots were found in an envelope, were not strung or tied, but were loose in the envelope.
In Miller township, precinct No. 1, the precinct officials testified that the ballots were strung, placed in an envelope, and the gummed flap was pasted down and wax placed on it. When the box was opened the ballots were found in an envelope fastened with a steel clasp. The ballots were loose in the envelope. They had been strung, but the string was broken and not tied.
In Wolf township, precinct No. 2, the inspector testified that the ballots were strung on a string, the string tied, but he could not find an envelope to put the ballots into. When the box was opened the ballots were found in an envelope fastened with a steel clasp. The ballots appeared to have been strung, but the string was broken and about half of the ballots were off the string.
In Wolf township, precinct No. 5, the precinct inspector testified that after the ballots were tied and sealed with wax, they put them into an envelope and sealed the flap. When the box was opened the ballots were not in the envelope.
This is a fair summary of the evidence in the record, which is adjudged by the majority opinion as sufficient to sustain the finding that the ballots had not been so exposed to the reach of unauthorized persons as to afford them a reasonable opportunity of having been changed or tampered with. The law provides that the election officials shall furnish an envelope with a gummed flap thereon to be sealed. We must presume, and there is no evidence to the contrary, that this is the character of envelope furnished precinct election officials, and the evidence discloses that in the boxes in which apparently changes had been made a different kind of envelope was used to substitute for the regulation envelope, that is, one with a steel clasp, which was found to contain the ballots.
In one box, the election officials did not have an envelope, but did string the ballots. When the box was opened the ballots were *Page 218 
not on a string, but contained in an envelope fastened with a steel clasp. The burden of proof was on the contestant, George C. Crump, to prove that the ballots had not been tampered with. This burden was not met, and from the evidence in this case it is apparent that the ballots had been tampered with. As well require a solemn allegation that fish swim or that birds fly as to require allegations or proof that ballots, in the condition the ballots in question were, had been tampered with.
The majority opinion cites the case of Moss v. Hunt,40 Okla. 20, as an authority for the holding therein. That case is distinguished from the case at bar. In the case at bar, the ballots were offered to overthrow the prima facie returns of the precinct officials. In the Moss Case the ballots were offered after the returns of the precinct officials had been impeached, and were only offered as secondary evidence. At page 23 of the Moss v. Hunt Case, supra, the court said:
"It is not the contention of plaintiff that their identity was destroyed by the conduct of the county election board, but by the acts of precinct election officers."
This clearly distinguishes that case from the case at bar. The tampering with and changing of the ballots is a fraud, and is rarely ever susceptible of positive proof, for the obvious reason that it does not cry aloud, in proclaiming its iniquitous purposes, from the house tops. Its vermiculations are chiefly traceable by covered tracks and studious concealments. Indeed, such a fraud is as illusive as the wind, of which it is said, "The wind bloweth where it listeth, and thou hearest the sound thereof, but canst not tell whence it cometh and whither it goeth." I believe the evidence offered in the instant case sufficient to uncover the fraud, strip aside the mask and let it stand in all its naked deformity exposed to the eyes of the world.
Tampering with election returns and thereby destroying the will of a free people and substituting the will of the midnight prowler is scarcely ever proven by admission, for it blows no trumpet. The result in this case is to strike down the will of the people expressed at the polls. Shall this court, which abhors fraud, delights to follow it relentlessly, high or low, and snatch away its fruits from its doors, which thereunto permits a wide and minute search for it, which is fond of declaring that it vitiates everything polluted by its dirty hands, supinely permit itself to stand baffled, helpless, puzzle-headed, and paralyzed before fraud in the ballot box? The assassins of the ballot might well smile when they awake to that view of it.
A man who steals his neighbor's cow, horse, or hog and carries the same away commits a serious offense, but he who steals his neighbor's right to self-government — he who fixes an election — commits a more serious crime, for the reason it strikes at the very foundation of our theory of government — that government can only exist by the consent of the governed. The corruption of the ballot box should never be permitted. Every honest mind hates it, and even those who practice it themselves will join in the denunciation of it.
The salutary statutes enacted to prevent fraud and corruption in elections, enacted to prevent the changing of an election after the vote was declared by the precinct officials, and enacted to keep the ballot pure and chaste and placed so that it could not be touched by the putrid hands of the fixer, should be so construed as to give effect to the intent of the Legislature. The administration of justice cannot be too often or too much quickened by recourse to salutary statutes intended to produce just, practical results.
Technical rules of construction announced by the majority opinion strike down all practical results. Rules are not the ultimate end, the main thing — that main thing is justice itself, and the very right of the matter. The rules are only in aid of that main thing — the working tools whereby it is attained.
It is obvious that the construction placed on the election law, permitting officials either by design or inadvertently to leave the ballots, contained in the boxes, exposed to unauthorized persons where the evidence shows that during such exposure they had been changed and tampered with, makes the law a gigantic trap to catch the unwary voter by the heel. The remedy provided by such a statute as construed is worse than a disease it was intended to cure in the body politic. Nay, the unclean spirit, ostensibly cast out, walking through dry places, seeking rest and finding none, would return with seven other spirits more wicked than himself, and finding rooms all swept and garnished would enter and dwell there, so that the last state of law would be worse than the first.
Posterity would think ill either of the candor or understanding of a court that *Page 219 
would hold the rights of the people may be so changed and destroyed, and that there is no remedy; that the ballots so kept, so disturbed, and so changed are not admissible to overcome the prima facie returns of the precinct officials. These are hornbook propositions, asserted by all text-writers, laid down by all courts, and worthy of all acceptance by intelligent men as of course, hence need no citation of authority to sustain them at this day.
I am of the opinion that the ballots kept as the undisputed proof shows are inadmissible to overthrow the will of the people, expressed at the ballot box, and as certified to by the precinct election officials. There was no proof offered of any fraud or mistake on the part of any precinct election officials, so we take it that no fraud was perpetrated and no mistake made; that being true, the only evidence that was offered to destroy the precinct election officials' returns is the ballots contained in the boxes, handled in a very unusual manner, each one showing that a substantial change had been made; that some mysterious force had taken ballots that were strung by the precinct officials on the string; that in some boxes envelopes with gummed flaps were taken and envelopes with steel clasps were substituted; that some mysterious force changed the condition of the ballots and the manner in which they were kept from the time they left the precinct officials' hands until they were opened and offered in evidence.
Enough specks make an apple rotten. I am of the opinion that there are enough specks, splotches, and stains in this record to destroy the evidential value of all the ballots offered in evidence. I am of the opinion the command thundered from Mt. Sinai many centuries ago, "Thou shalt not steal," should and does apply to elections.
The first opinion in this cause, Looney v. County Election Board of Seminole County et al., No. 21575, 145 Okla. 26,291 P. 554, in which a writ of prohibition was issued, and at page 201 of said opinion, reads:
"It is, therefore, ordered that the county election board of Seminole county, Okla., and each and all of the members thereof, be, and they are, prohibited from recounting any of the ballots cast at the primary election * * * for the office of district judge until such time as it shall be made to appear to that board from evidence that the ballots sought to be recounted had been preserved in the manner and by the officers prescribed by the statute, and that they were the identical ballots cast by the voters, and that while in said custody they had not been so exposed to the reach of unauthorized persons as to afford a reasonable opportunity of their having been changed or tampered with. * * *"
This was a solemn judgment of this court, and was in a writ to the county election board of Seminole county. That same opinion also held that in taking evidence and determining whether or not the ballots would be admitted in evidence, the board was acting in a judicial capacity.
The holding in cause No. 21575, supra, was announced as the law in this, state on September 9, 1930. Many election contests were at that time pending in the district courts of this state. Many of the same have been decided on the theory that the law as announced in that case would remain the law in this state. The law as announced in that case, while not specifically overruled in the majority opinion, is diametrically opposed to the views expressed in the majority opinion herein.
If many wise and good judges, each of them with an open mind seeking for truth and justice, each looking at the subject-matter from all sides and with one accord agreed on a given proposition, that proposition is no longer to be questioned, and agitation, discourse, and argumentation should come to an end. Is there not a strong presumption to be indulged in by seekers of truth that a conclusion is right which has been arrived at by the trained minds of many just men in possession of all the facts and in full light of possible reasoning?
So I believe the learned judges should follow the rule announced in cause No. 21575. The two opinions, No. 21575 and the majority opinion in the instant case, so promulgated by this court, as I see them, act the role in the childish play, "Now You See It and Now You Don't See It."
So in these latter days may I, with modest reverence, heed the prudent lines of Cardinal Newman's noble hymn:
"Lead, kindly Light, amid the encircling gloom, Lead Thou me on; I do not ask to see The distant scene; one stop enough for me."
Note. — See under (1) anno. 35 A. L. R. 1090; 22 R. C. L. p. 5; R. C. L. Perm. Supp. P. 5167. (3) 9 R. C. L. p. 1165. (4) 9 R. C. L. p. 1166; R. C. L. Perm. Supp. p. 2602. *Page 220